Oatjioon, J.,
delivered the opinion of the court.
This is an indictment, trial and conviction of unlawful sale-of spirituous liquors. The motion for a new trial is based solely on the grounds “set out in the affidavit on file in this cause.”
The affidavit shows the absence of one Gates, who had been subpoenaed, and process of attachment issued and returned “Not found.” The trouble is that no application for postpone*94ment or continuance because of Ms absence was made. As to the other witness, Bud Stokes, tbe affidavit does not show that his testimony could not have been known of with reasonable diligence or that it was not known of in fact, by appellant or his •counsel.

Affirmed.